Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of solution (juice), phenolic compound and flavanoids in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) that allegedly the applicant’s last response was responsive and clearly already elected on the record.  This is NOT found persuasive because there still is some confusion about claim 10. Claim 10 as originally filed stated “wherein said concentrate and/or said composition is formulated, preferably for topical applications preferably a patch, bandage, gauze, spray, solution or cardiac device, preferably a stent”, thus the examiner is not wrong that this was intended to be a markush group of topical applications and NOT oral applications as applicant suggests.

The applicant is thanked for the response and clarification, but clearly “solution” was meant in this context in claim 10 to be “topical” as originally written in the specification and claims and NOT oral. In fact, if one looks at originally filed claim 9 (which applicant also elected) was written originally to be the “oral” form. Instead applicant is trying to have it both ways which is still confusing and really adds nothing excpet topical forms in addition to oral forms. In other words, applicant is really trying to claim topical Applicant does not want to admit this. Thus, applicant should have elected claim 9 instead of claim 10 and withdrawn claim 10 from further examination. In other words, claim 10 should be withdrawn from consideration on the record. This has been clearly fleshed out on the record that applicant has elected an oral form which is a solution and the solution is juice. In other words, every other species in claim 10 is not elected and must be withdrawn from further consideration unless the examiner could not find a beverage (which the examiner did find) then the examiner would have moved to the next species but applicant really is trying to be as vague and misleading as possible to have it both ways. Instead of sending out another non-responsive notice, the examiner wants this election to be clear on the record so applicant cannot wiggle out of this election since clearly a beverage has been found in the prior art, specifically, EP 2, 338, 500, which clearly discloses a beverage made of water on page 5. Thus, the claims read on claims 1-16 with the proviso that claim 10 is only examined with respect to “solution” form and that the solution is a beverage which IS not TOPICAL and is edible for consumption by a human. 


Claim Rejections - 35 USC § 112

 
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, at best, while being enabling for treating in humans, hypertension, arrhythmia, or heart attacks by administering a concentrate of vegetation waters and/or olive pomace comprising hydroxytyrosol and 3,4- DHPA -EDA and/or a composition comprising said concentrate to the human, does not reasonably provide enablement for preventing damage to the cardiovascular system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:

2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above, Applicants have AT BEST demonstrated/disclosed that the claimed invention while being enabling for treating in humans, hypertension, arrhythmia or heart attacks by administering a concentrate of vegetation waters and/or olive pomace comprising hydroxytyrosol and 3,4- DHPA -EDA and/or a composition comprising said concentrate to the human.  However, the claims also encompass using the claimed concentrate/composition to prevent such “damage to the cardiovascular system” from occurring (which encompasses preventing all conceivable types of “damage to the cardiovascular system”-whatever that means) all of which are well-recognized in the art as being difficult to treat much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" encompasses absolutely preventing any and all damage to the cardiovascular system (whatever that means).
            Thus, it would take undue experimentation without a reasonable expectation for one of ordinary skill in the priort art to prevent any and all damage to the cardiovascular 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite, “[A] method of preventing or treating damage to the cardiovascular system comprising the step of administering a concentrate of vegetation waters and/or olive pomace comprising hydroxytyrosol and 3,4- DHPA -EDA and/or a composition comprising said concentrate to a subject in need thereof” which is vague and indefinite. Is applicant trying to claim “a concentration of vegetation waters and/or olive pomace comprising hydroxytyrosol and 3,4- DHPA -EDA” ?  Or is it a “concentration of vegetation waters comprising hydroxytyrosol and 3,4- DHPA -EDA and/or a concentration of olive pomace comprising hydroxytyrosol and 3,4- DHPA -EDA” ? 

Claim 6 reads, “wherein said damage to the cardiovascular system is caused by/associated with intake, of chemotherapy drugs, and/or caused by/associated with radiotherapy”.  What does this mean ? What does “by/associated with intake, of chemotherapy drugs, and/or caused by/associated with radiotherapy” ? It really is unclear what applicant is trying to claim. The terms are so vague and indefinite one cannot asertain what is being claimed. 

Claim 7 reads, “wherein said damage to the cardiovascular system is selected from the group consisting of hypertensive crisis, pulse alterations, arrhythmia, ischemia, vasospasm, thrombo-hemolytic phenomena, fibrosis, senescence, loss of contractile activity, production of reactive oxygen species, autophagy and any combination thereof”. What does this mean ? What is a hypertensive crisis ? What is production of reactive species ? The terms are so vague and indefinite one cannot asertain what is being claimed. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by EP 2,338,500.


EP teaches that concentrated solutions of olive pomace are used to treat hypertension, see abstract, paragraphs 1, 9, 10, 19, 28-30, 33-45, 60-64, the examples. Note that membrane tangential filtration (microfiltration) is used as well as reverse osmosis. Note that the concentrations contain hydroxytyrosol, verbascoside and related compounds, i.e. 3,4-DHPA-EDA. Note that the composition can be a beverage which is water. Note the precence of flavanoids and oleuropein. Note the microfiltration is carried out using a polymeric membrane made of nylone (polyamide) which has a spiral shape or ceramic membranes which are tubular in shape made with zirconia. As admitted on page 1 of applicant’s specification, the olive pomace inherently contains hydroxytyrosol and 3,4-DHPA-EDA. Note that “prevention” is recited thus the claims read on anyone since anyone is in need of having damage to their cardiovascular system prevented. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,338,500.




In the event it is seen that the method of claim 3 is not inherently taught by EP (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to first microfiltrate the olive pomace and then carry out reverse osmosis to concentrate the composition since reverse osmosis is well known in the art to concentrate substances as taught by EP on page 5.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655